TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00472-CV


                                         R. F., Appellant

                                                v.

                The Department of Family and Protective Services, Appellee




            FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY,
          NO. D-1-FM-11-004062, THE HONORABLE LORA J. LIVINGSTON,
                                JUDGE PRESIDING

                                           ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

July 22, 2013. To date, the reporter’s record has not been filed.

               LaSonya Thomas is hereby ordered to file the reporter’s record in this case on or

before August 23, 2013. If the record is not filed by that date, Thomas may be required to show

cause why she should not be held in contempt of court.

               It is ordered on August 19, 2013.



Before Chief Justice Jones, Justices Pemberton and Field